Citation Nr: 0123069	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from June 1961 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied, inter alia, service connection for a left knee 
disability.  The veteran duly appealed the RO's decision to 
the Board.

By April 2000 decision, the Board determined that the 
veteran's claim of service connection for a left knee 
disability was not well grounded.  He appealed the Board's 
decision to the U.S. Court of Appeals for Veteran Claims 
(Court).  

While the case was pending at the Court, in November 2000, 
counsel for the Secretary of VA filed an unopposed Motion for 
Remand and to Stay Further Proceedings.  By February 9, 2001 
Order, the Court granted the Secretary's motion, vacated the 
Board's April 2000 decision, and remanded the matter for 
additional action consistent with the Secretary's November 
2000 Motion.


REMAND

As noted in the Secretary's November 2000 Motion for Remand, 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

These new provisions redefine the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in law brought about by the VCAA and its 
implementing regulations, the Secretary has determined that a 
remand in this case is required.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that appears to be necessary to comply 
with VCAA.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case. 

Pursuant to the VCAA, VA's duty to assist the veteran 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45620, 45,631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4).  In this case, the veteran 
underwent VA medical examination in May 1997, at which 
minimal degenerative changes in the left knee were noted.  
However, the examiner did not comment on the etiology or 
likely date of onset of the veteran's left knee disability.  
Given the nature of this case, the Board believes that a 
medical examination and opinion is necessary in order to 
clarify the nature, etiology, and likely date of onset of the 
veteran's current left knee disability, to include whether it 
is causally related to his military service, any incident 
therein, or any service-connected disability.  

In addition, as the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The veteran should be scheduled for 
VA medical examination for the purpose of 
obtaining an opinion as to the etiology 
and likely date of onset of any current 
left knee disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
medical examination.  The examiner should 
be requested to provide a diagnosis of 
any left knee disability found on 
examination, as well as an opinion as to 
whether it is at least as likely as not 
that any such left knee disability is 
causally related to the veteran's 
military service, any incident therein, 
or any service-connected disability, 
including his service-connected 
psoriasis.  The examiner should also 
assess whether it is at least as likely 
as not that any degenerative joint 
arthritis of the left knee had its onset 
within one year of the veteran's 
separation from active service in March 
1992.  A complete rationale for all 
opinion expressed by the examiner should 
be provided.

3.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran should be 
provided an appropriate supplemental statement of the case 
and an opportunity to respond.  Thereafter, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


